Citation Nr: 1628440	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left hand carpal tunnel syndrome and left arm paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left hand carpal tunnel syndrome and left arm paresthesia.  The matter has since transferred to the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2015.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in July 2015 for additional development of the claim. 


FINDING OF FACT

The Veteran has left carpal tunnel syndrome and has experienced continuous symptoms of the condition since service.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Here, the Veteran has a current diagnosis of left upper extremity carpal tunnel syndrome as noted in an August 2010 VA examination, June 2015 private medical opinion, and December 2015 VA examination.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence of the condition, the Veteran was seen and treated for chronic paresthesias in the left upper extremity in June 1992.  A July 1993 nerve conduction study revealed normal motor and sensory findings for the left median and ulnar nerves, and a December 1993 examination noted only right-side findings, diagnosed as right outlet thoracic syndrome.  Nonetheless, element (2) has also been satisfied.

With respect to element (3), a link between the current condition and service, the Board notes that the Veteran's carpal tunnel syndrome, as an organic disease of the nervous system, is a chronic condition under 38 C.F.R. § 3.309(a).  For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

In this case, in addition to the diagnosis of a current chronic condition, the Board finds that the Veteran has established a credible continuity of carpal tunnel syndrome symptoms dating back to service.  VA records dated March 2002 show the Veteran reported a 7-year history of numbness, tingling, and clumsiness in both hands.  During her August 2010 VA examination, she reported an onset of left hand paresthesias during service which progressively worsened over time.  Private records dated August 2011 also reflect a history of numbness and tingling since 1994.  She reported a similar history during her May 2015 hearing.

The Board finds the symptom history reported by the Veteran to be credible, in part because some of her statements were made in the context of medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians or other evaluating clinicians for the purposes of diagnosis and treatment are exceptionally trustworthy as the declarant has a strong motive to tell the truth in order to receive proper medical care).

In sum, the Veteran has been diagnosed with a chronic condition of left carpal tunnel syndrome, and has established a credible continuity of left carpal tunnel symptoms dating back to her period of active service.  Therefore, element (3) of service connection has been satisfied, and service connection is warranted.



ORDER

Service connection for left carpal tunnel syndrome is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


